       Case 1:20-cv-03771-PAE-SN Document 39 Filed 03/26/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 MARTIN GORE, on behalf of himself and others
 similarly situated,
                                                                          20 Civ. 3771 (PAE)
                                        Plaintiff,
                        -v-                                                     ORDER

 PEAK SYSTEMS, INC.,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       On March 19, 2021, the parties submitted a proposed settlement agreement and a

motion in support in this Fair Labor Standards Act (“FLSA”) and state wage-and-hour law

action. Dkt. 36; Dkt. 36-2 (“Agreement”). On March 23, 2021, the Court directed the parties to

file a list of the non-party individuals who stood to receive payments under the Agreement. See

Dkt. 37. On March 25, 2021, the parties did so. Dkt. 38. Accordingly, for the reasons given in the

Court’s prior order, dated March 23, 2021, Dkt. 37, the Court approves the parties’ settlement. The

Court is satisfied that the Agreement was achieved through procedurally fair means and is fair and

reasonable such that it satisfies the standard set forth in Cheeks v. Freeport Pancake House, Inc.,

796 F.3d 199 (2d Cir. 2015).

       The Clerk of Court is respectfully directed to close this case.

       SO ORDERED.

                                                               PaJA.�
                                                              ______________________________
                                                              PAUL A. ENGELMAYER
                                                              United States District Judge
Dated: March 26, 2021
       New York, New York
